 


109 HR 3660 IH: Rice Farmer Fairness Act
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3660 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to require, as a condition on the receipt of direct payments or counter-cyclical payments under such Act for rice produced by tenants and sharecroppers in Texas, that the producers on the farm agree to retain the rice cropland in production for the next crop year. 
 
 
1.Short titleThis Act may be cited as the Rice Farmer Fairness Act.
2.Enhanced protection for tenants and sharecroppers who produce riceSection 1105(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7915(d)) is amended—
(1)by inserting (1) before In carrying; and
(2)by adding at the end the following new paragraph:

(2)As a condition on the receipt of direct payments or counter-cyclical payments for rice produced in Texas when the principal producer of the rice is a tenant or sharecropper, the producers on the farm shall agree, as part of the agreement required by subsection (a)(1), to retain the rice cropland in rice production or a cropping system rotation that includes rice production during the next crop year.. 
 
